Rivera v Columbia Hicks Assoc., LLC (2017 NY Slip Op 04375)





Rivera v Columbia Hicks Assoc., LLC


2017 NY Slip Op 04375


Decided on June 1, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 1, 2017

Sweeny, J.P., Mazzarelli, Moskowitz, Manzanet-Daniels, Kapnick, JJ.


4163 301377/09 83980/09 84144/12

[*1]Andres Rivera, Plaintiff-Respondent,
v Columbia Hicks Associates, LLC, et al., Defendants.
Columbia Hicks Associates LLC, Third-Party Plaintiff,
vSDS Columbia LLC, et al., Third-Party Defendants.
Columbia Hicks Associates LLC, Second Third-Party Plaintiff-Respondent,
vKnockdown Contracting, Inc., Second Third-Party Defendant-Appellant.


Clausen Miller P.C., New York (Don R. Sampen of the bar of the State of Illinois, admitted pro hac vice, of counsel), for appellant.
Mallilo & Grossman, Flushing (F. Jason Kajoshaj of counsel), for Andres Rivera, respondent.
Baker Greenspan & Bernstein, Bellmore (Robert L. Bernstein, Jr. of counsel), for Columbia Hicks Associates LLC, respondent.

Order, Supreme Court, Bronx County (Julia I. Rodriguez, J.), entered April 6, 2016, which denied second third-party defendant Knockdown Contracting Inc.'s motion for summary judgment dismissing second third-party plaintiff Columbia Hicks Associates LLC's third-party claims against it, unanimously affirmed, without costs.
The motion court properly denied Knockdown's motion as untimely, because [*2]Knockdown failed to show "good cause" for moving for summary judgment more than 120 days after the filing of the note of issue (CPLR 3212[a]; see e.g. Miceli v State Farm Mut. Auto. Ins. Co., 3 NY3d 725 [2004]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 1, 2017
CLERK